[Cite as Alexander v. Miami Univ., 2011-Ohio-2887.]

                                      Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




JOHN ALEXANDER

       Plaintiff

       v.

MIAMI UNIVERSITY

       Defendant

Case No. 2009-04939-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                         FINDINGS OF FACT
        {¶ 1} 1)      Plaintiff, John Alexander, a former employee of defendant, Miami
University, filed this action claiming defendant failed to properly compensate him for all
overtime work he had previously completed. The filing fee was paid.
        {¶ 2} 2)      Defendant filed an investigation report acknowledging plaintiff has “a
valid claim” for unpaid overtime in the amount of $56.39.
        {¶ 3} 3)      Plaintiff did not respond.
                                      CONCLUSIONS OF LAW
        {¶ 4} 1)      Defendant is liable to plaintiff in the amount of $56.39, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.
                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




JOHN ALEXANDER

      Plaintiff

      v.

MIAMI UNIVERSITY

      Defendant

      Case No. 2009-04939-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $81.39, which includes the filing fee.       Court costs are
assessed against defendant.




                                        DANIEL R. BORCHERT
                                        Deputy Clerk

Entry cc:

Frederick H. Green                      Paul S. Allen
4015 Executive Park Drive               Miami University
Suite 230                               Roudebush Hall Room 14
Cincinnati, Ohio 45241                  Oxford, Ohio 45056
RDK/laa
Filed 3/17/11
Sent to S.C. reporter 6/9/11